Citation Nr: 1145527	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-00 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

3.  Entitlement to a disability rating in excess of 30 percent for tinea pedis with onychomycosis of the feet and tinea manus of the hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran had active military service from October 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2006 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board notes that original jurisdiction has been transferred to the RO in Nashville, Tennessee.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a disability rating in excess of 30 percent for tinea pedis with onychomycosis of the feet and tinea manus of the hands are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a December 2003 rating decision, the RO denied service connection for PTSD. Additional evidence submitted since that December 2003 rating decision raises a reasonable possibility of substantiating the claim and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  Evidence received since the previous final decision in December 2003, in which the Board denied service connection for PTSD, is new and material, and therefore the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for PTSD, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

New and material evidence

In a rating decision dated in December 2003, the RO reopened the Veteran's claim for entitlement to service connection for PTSD but denied service connection finding that there was insufficient evidence to establish the occurrence of in-service stressors.  The RO provided the Veteran with notice of the rating decision and of his appeal rights in January 2004.  The Veteran filed a notice of disagreement in August 2004 and the RO issued a statement of the case in February 2005.  The Veteran did not file a timely substantive appeal and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

A VA Form 9 filed in July 2005 was treated as a claim to reopen.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (VA regulation as to reopening a claim "must be read as creating a low threshold" and "reasonable possibility of substantiating the claim" may not be considered as a separate determination).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran's current claim for service connection for PTSD is based on the same factual basis as the previously claimed PTSD, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the December 2003 rating decision included the Veteran's service treatment records (STRs).  In July 2000, the RO requested the Veteran's service personnel records (SPRs) and any record of the Veteran's participation in a trial from October 1975 and following at Fort Chaffee, Arkansas.  The Veteran's SPRs were mailed and received in April 2001.  In a July 2000 PTSD questionnaire, the Veteran reported that he served in the Army from October 1974 to August 1977 as a field wireman attached to HHB 1st Bn 30th FA at Fort Sill, Oklahoma, HHC 193rd Inf Bde, and HHC 4th Bn 10th Inf.  He denied a combat stress history.  His reported stressor occurred in October 1975 as he was on temporary duty (TDY) to Fort Chaffee.  He reported that he witnessed a young civilian being raped by 12 service men in a military building.  During an August 2000 VA examination, the Veteran reported that he reported the incident to military police and stated that he was a witness for both the defense and the prosecution.  He reported that he was threatened by a prosecutor later in Panama.  The examiner diagnosed the Veteran with chronic PTSD of moderate severity.  VA medical records include diagnoses of PTSD, dysthymia, and major depressive disorder.  In December 2000 and March 2001, the RO again requested from NPRC any record of the Veteran's participation in a trial dating from October 1975 at Fort Chaffee, Arkansas.  Records on court martial's and Article 15s involving the Veteran's own conduct were received in April 2001.  In December 2002, the Veteran submitted copies of a TDY assignment for annual training of tent detail at Fort Chaffee.  In January 2003, the RO received information that indicated that the Office of the Clerk of Court, U.S. Army Judiciary might be a proper custodian for information on the alleged stressor.  In June 2003, the RO informed the Veteran that records from the Office of the Clerk of Courts US Army Judiciary were requested in January 2003 and in June 2003.  The RO indicated that these records have not been received.  

Evidence compiled since the December 2003 rating decision includes an October 2006 Memorandum notifying the Veteran that he did not provide sufficient information to send to the U.S. Army and Joint Services Records Research Center (JSRRC).  It was indicated that all efforts to obtain the information identified by the Veteran have been exhausted and any further attempts would be futile.  Also included were VA medical records showing a diagnosis of PTSD.  Statements from the Veteran dated in March, April, and July 2007 express disagreement with the RO's decision.  The Veteran also submitted a statement from his former wife in May 2007 in which she described behavioral changes in the Veteran after what he described as "a brutal attack" that occurred on someone during his military service.  A January 2009 Social Security Administration (SSA) decision determined that the Veteran was disabled with a primary diagnosis of affective or mood disorders and a secondary diagnosis of anxiety related disorder.  An August 2009 psychology evaluation diagnosed the Veteran with PTSD and depressive disorder.  

Since the issuance of the December 2003 rating decision, VA has amended the regulations pertaining to PTSD.  Specifically, prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

However, the Veteran has not alleged that his claimed in-service stressor was related to, "fear of hostile military or terrorist activity."  As such, the Veteran does not receive consideration under the amended regulations pertaining to PTSD.  

Having reviewed the complete record, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for PTSD.  In this regard, the Board notes that the statement from the Veteran's former wife is lay evidence of circumstances surrounding the Veteran's alleged stressor based on her observations.  The credibility of newly submitted evidence is presumed when determining whether a claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  In light of Shade, the Board finds that the lay statement raises a reasonable possibility of substantiating the claim in so far as it constitutes evidence relating to corroboration of the alleged stressor.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  As new and material evidence has been received, the claim for entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and the claim is granted to this extent only.


REMAND

As noted above, the credibility of the Veteran's former wife's statement was presumed only for the purpose of determining whether the case should be reopened. Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies.  Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The former wife's statement is insufficient to establish the occurrence of the alleged stressor but is sufficient to trigger further development in substantiating the Veteran's claim.  Specifically, the Board observes that in a June 2003 letter, the RO advised the Veteran that records from the Office of the Clerk of Courts, U.S. Army Judiciary were requested in January 2003 and June 2003 but no response was received.  The record contains no direct response from the identified custodian and so should be obtained.  

The Veteran also seeks an increased rating for tinea pedis with onychomycosis of the feet and tinea manus of the hands.  He avers that he has a constant rash, daily itching, bleeding, and his toes turn white.  

The Board also acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's last VA examination was in May 2007, another VA examination is warranted at this time.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from June 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the April 2007 VA letter did not address the skin condition of the Veteran's hands.  This notice deficiency should be corrected while the case is in remand status.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VCAA notice to include notice on the evidence necessary to substantiate the claim for an increased rating for the service-connected tinea manus.  

2.  Follow-up on the January 2003 and June 2003 inquiries for records pertaining to the Veteran's alleged participation in a rape trial in 1975 from the Office of the Clerk of Courts, U.S. Army Judiciary.  All efforts to obtain the records should be documented in the claims file.  All records and/or responses received should be associated with the claims file.

3.  Associate with the claims file VA medical records from the VA Medical Center dating from June 2010.  If no further treatment records exist, the claims file should be documented accordingly.

4.  Thereafter, the Veteran should be scheduled for a VA skin diseases examination to determine the nature and severity of his service-connected tinea pedis with onychomycosis of the feet and tinea manus of the hands.  The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner should identify and describe in detail all manifestations of the Veteran's service-connected tinea pedis with onychomycosis of the feet and tinea manus of the hands and specifically indicate whether the Veteran uses systemic therapy such as corticosteroids or other immunosuppressive drugs for his tinea pedis with onychomycosis of the feet and tinea manus of the hands and, if so, how often the Veteran has been prescribed such corticosteroids or other immunosuppressive drugs.  The examiner should describe what percentage of the Veteran's entire body and what percentage of exposed areas is affected by his tinea pedis with onychomycosis of the feet and tinea manus of the hands.  

The examiner should also provide an opinion on the impact the Veteran's skin disorder has on his employability.  All relevant evidence in the claims file must be reviewed and a thorough clinical examination conducted.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  

5.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


